2022 IL App (2d) 210421-U
                                         No. 2-21-0421
                                 Order filed September 7, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 19-CF-1552
                                       )
KAMIL KIRYAKOS YOUSIF,                 ) Honorable
                                       ) John T. Gibbons,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court.
       Justices McLaren and Hudson concurred in the judgment.

                                            ORDER

¶1     Held: The trial court’s preliminary inquiry into defendant’s pro se claims of trial
             counsel’s ineffectiveness satisfied People v. Krankel. The trial court was
             sufficiently aware of the factual basis of defendant’s claim that trial counsel should
             have presented evidence that the police frequently harassed and abused defendant.
             The trial court also properly concluded that the claim had no potential merit.

¶2     Defendant, Kamil Kiryakos Yousif, appeals from his conviction of resisting a peace officer

(720 ILCS 5/31-1(a) (West 2018)). He contends that the trial court’s inquiry pursuant to the rule

in People v. Krankel, 102 Ill. 2d 181 (1984), and People v. Moore, 207 Ill. 2d 68 (2003), was

inadequate for it to determine whether his claims of trial counsel’s ineffectiveness had potential
2022 IL App (2d) 210421-U


merit warranting the appointment of new counsel. We hold that, between the court’s inquiry and

the information in the trial record, the court had a sufficient basis to determine the potential merit

of defendant’s claims. We, therefore, affirm defendant’s conviction.

¶3                                      I. BACKGROUND

¶4     Defendant was indicted on one count of aggravated battery (720 ILCS 5/12-3.05(d)(4)

(West 2018) (physical contact of an insulting or provoking nature with a peace officer)) and one

count of resisting a peace officer (720 ILCS 5/31-1(a) (West 2018)). On July 15, 2019, the State

raised a doubt concerning defendant’s fitness to stand trial. Two days later, the trial court ordered

a fitness evaluation. On October 2, 2019, the court found defendant unfit, but with a probability

that he would be restored to fitness within one year. The court ordered inpatient treatment. After

90 days, the court found defendant still unfit and ordered further treatment. On January 23, 2020,

the court found him fit.

¶5     Before jury selection at defendant’s April 2021 trial, the court questioned defendant about,

among other things, his satisfaction with the witness list. Defense counsel—the public defender—

explained that the case had arisen when two Cherry Valley police officers attempted to execute an

arrest warrant on defendant stemming from a misdemeanor case. She represented that she and

defendant had discussed calling witnesses from that case, but, as a matter of trial strategy, she had

decided not to. Defendant told the court that, aside from a building manager whom he knew had

died, he had hoped for “witnesses [who] [could] hear [him] screaming from getting beat up” by

the police officers. He was not sure who those witnesses would be. He then mentioned “the

neighbor’s son,” with whom he had conversed several times. He further suggested that defense

counsel call witnesses from the grocery store where he shopped, because they knew he was a good

person. Counsel replied that she and defendant had discussed the use of character witnesses. When



                                                -2-
2022 IL App (2d) 210421-U


the court asked defendant if he had any questions for the court before trial, defendant commented

that he had “been abused not only by police officers, but by some judges everywhere.”

¶6     At defendant’s trial, the State called two witnesses, Cherry Valley police officers Andy

Paulson and Bryon Muraski.

¶7     Paulson testified that, on June 20, 2019, he and Muraski executed a warrant for defendant’s

arrest. They went to defendant’s apartment in a 12-unit building. They announced at the door that

they were police officers and had a warrant for his arrest. Defendant told them to go away and that

if they intended to get him, they would have to break down his door and fight him. Paulson received

clearance to force the door open, but that proved unnecessary as a property manager approached

them in the hallway and provided them with a key. Paulson unlocked the door but could not open

it—apparently, defendant was holding the door shut. Paulson forced the door open. Muraski went

in but fell immediately. Paulson entered, and defendant punched him in the face with a closed fist.

Paulson ducked, and defendant hit him a few more times before Paulson pulled him to the ground.

Paulson and Muraski told defendant to put his hands behind his back; defendant did not comply.

Paulson twisted defendant’s wrist. Defendant then allowed the officers to handcuff him. “We got

him up to his feet. Officer Muraski showed me that he had a hammer in his hand. And we escorted

him out to the squad car.” As they brought defendant outside, he asked to talk to a supervisor. They

allowed defendant to speak to a sergeant; defendant complained that the officers injured him. After

defendant was treated at SwedishAmerican Hospital, Paulson took him to jail.

¶8     On cross-examination, Paulson agreed that defendant frequently called the Cherry Valley

police department to make complaints about the police. Paulson also noted that defendant

frequently called the village hall. He agreed that, during the altercation it the apartment, he did not

see defendant with a hammer. He denied that his plan before arriving at defendant’s apartment was



                                                 -3-
2022 IL App (2d) 210421-U


to kick down the door. However, Paulson admitted that, before executing the warrant, a fellow

Cherry Valley officer sent him a text suggesting that he kick defendant’s door in, to which Paulson

replied, “That’s my plan.” Further, he agreed that, after he arrested defendant, he participated in

an exchange of texts with a detective. The detective texted, “Awesome pinch.” Paulson responded,

“It’s a felony now he punched me in the face and head.” The detective texted back, “Shit. You

okay?” Paulson responded, “Oh, yeah, I’m just dandy. I love that stuff, man.” The detective texted

back, “Awesome.” Paulson then sent a text to the officer he first texted: “Kamils [sic] going

[redacted] he punched me in the face and head.” The officer responded, “What the shit?!!” Paulson

replied, “Yes sir that was fun.”

¶9     On redirect, Paulson said that he felt “good” after he arrested defendant.

¶ 10   Muraski’s testimony was largely consistent with Paulson’s. He stated that he and Paulson

were outside defendant’s door arguing with him for 20 to 30 minutes before they got the door

open. Muraski tripped on the door’s threshold as he entered. He saw defendant swinging his arms

at Paulson and Paulson ducking. When he and Paulson got control of defendant, he discovered a

ball-peen hammer in defendant’s right hand. However, defendant did not strike Muraski during

the struggle.

¶ 11   On cross-examination, Muraski stated that he had had six to eight contacts with defendant

before the June 20, 2019, incident. Defendant was a person who “frequently call[ed] the police.”

¶ 12   The State rested at the end of Muraski’s testimony. The defense moved for a directed

verdict, which the trial court denied. As the court was preparing to adjourn the proceedings for

lunch, defendant interjected and asked to share something he believed the court should know. The

court directed him to discuss the matter with defense counsel. Defendant agreed to raise the issue

later in the proceedings.



                                               -4-
2022 IL App (2d) 210421-U


¶ 13    After the adjournment, the trial court engaged defendant in a long colloquy as to whether

he would testify. Defendant ultimately decided not to testify. He said that he believed that the jury,

after seeing the text messages, would understand that the officers were lying.

¶ 14    During deliberations, the jury sent a note suggesting that they were deadlocked and

expressing uncertainty about the meaning of “knowing contact” for purposes of aggravated battery

(see 720 ILCS 5/12-3.05(d)(4) (West 2018)). The court directed the jury to keep deliberating and

provided them an additional instruction. The jury found defendant not guilty of aggravated battery

but guilty of resisting a peace officer.

¶ 15    Defense counsel filed a motion for a new trial, attacking the sufficiency of the evidence

and arguing that the officers’ testimony was perjured. While arguing the motion, counsel alerted

the court that defendant was dissatisfied with her representation because she had not called his

neighbor as a witness. She defended that decision as a matter of trial strategy, but she wanted to

make a record of defendant’s objection.

¶ 16    The court then addressed defendant directly. Defendant claimed that he was receiving

“constant harassment” from the police. Defendant also implied that his neighbor could have

testified that the disorderly conduct charge leading to the warrant for defendant’s arrest was an

aspect of the police harassment.

¶ 17    The court tried to shift the discussion to what defendant believed defense counsel did

wrong. Eventually, defendant said that he told counsel during the trial that police officers abused

him at the hospital:

                “THE COURT: I, I understand. Is there, is there anything else though about your

        counsel’s representation or is that—




                                                -5-
2022 IL App (2d) 210421-U


               THE DEFENDANT: Well, *** I was angry at Margie O’Connor [sic] in 2017, I’m

      a little bit angry at her.

                                                 ***

               THE COURT: —for not calling that witness?

               THE DEFENDANT: Well, not just the witnesses, the two police officers that —the

      lie, lie, lie. The—my attorney caught one of them—

                                                 ***

               THE COURT: ***. So why you mad at her about that?

                                                 ***

               THE DEFENDANT: —these two police officers lied.

               THE COURT: Right. Right. I understand that but what—tell me about [defense

      counsel] here, specifically.

               THE DEFENDANT: *** [Y]ou, as a judge, gave us, gave me several breaks to talk

      to my attorney.

               ***

               THE DEFENDANT: And I was giving her information to, to mention it to the

      Court.

               ***

               THE DEFENDANT: And *** I know she didn’t do it on purpose or she didn’t do

      it, she didn’t do it in a mean way. I’m giving her—during the trial, I’m giving her

      information, the police officer abused me in the hospital. These two police officers abused

      me of, of violating my right. I’m giving her information to, to, to be found not guilty.

               ***



                                              -6-
2022 IL App (2d) 210421-U


               THE DEFENDANT: To, to share it with the state[‘s] attorney so they can do some

       investigation also. Cause I do not go in front of people, your Honor. I’m, as I told you, I’m

       a good Catholic.”

¶ 18   After a further colloquy with defendant, the court again asked him to specify his claims

against counsel:

               “THE COURT: Are you alleging that your attorney did anything wrong?

               THE DEFENDANT: Um, not purposely, I just don’t—I cannot understand why

       she, she did not— *** I’m not trying to make her look bad here in court, but she did not

       give the Court, during the trial, the information or she did not mention anything to the jury,

       these [sic] information that I was giving it to her, telling her about the police officer, telling

       her about the—what these police officers did, not only in my apartment but in the hospital,

       I just couldn’t—to this day, I do not understand why she did not mention those things.”

¶ 19   The court asked defense counsel if she had any concerns about defendant’s fitness. She

responded that defendant was in the same condition as he was when he returned from inpatient

treatment; she had not observed any deterioration. She believed that she could communicate

effectively with him. The court noted that it believed that defendant understood its questions.

¶ 20   After again confirming with defense counsel that she had no fitness concerns, the court

asked defendant if he had any specific complaints about counsel’s performance beyond wanting

her to have called his neighbor. The following exchange ensued:

               “THE DEFENDANT: Well, I, um, like I said, I gave her so much information

       during the—getting beat up and after getting—when they—when I demanded—they were

       refusing to take me to the hospital because I had bruises and I was—my head was killing

       me from being punched, they, they said, ‘Mr. Yousif we’re taking you to jail right away’



                                                 -7-
2022 IL App (2d) 210421-U


       and I demanded to speak to [a] sergeant and I demanded to be taken to hospital at—after

       the beating.

              THE COURT: What, what did [defense counsel] not present that you wanted her

       to present?

              THE DEFENDANT: The abuse by those two police officers; not only the lies, I

       mean, she did a good job on proving those two police officers lied but she did not mention

       the abuse, not—only the abuse of my civil right or my rights the abuse by those two police

       officers and by their—’cause several Cherry Valley been in my apartment several times

       different police officers.”

¶ 21   After trying to summarize defendant’s complaints against defense counsel, the court asked

defendant if there were any other issues. Defendant said he had mentioned everything. He added

that if counsel had mentioned “the important things” at trial, he would have been acquitted. The

court asked if the “things” defendant referenced were those he had already mentioned. Defendant

responded:

              “THE DEFENDANT: Ah, yes, sir, not that the police did not mention—I did not

       hear them say we got a warrant because they came in with a warrant in 2018 that I violated

       my probation and I, I opened the door for them.

              THE COURT: Okay.

              THE DEFENDANT: There was no all this, you know, he attacked us, Mr. Yousif,

       we’re here to come and get you. For what? You violated your probation and they put a

       handcuff on me and I—I bond out.

              THE COURT: Okay.




                                              -8-
2022 IL App (2d) 210421-U


               THE DEFENDANT: There was no, he attacked us, or he did this, he did that; I’ve

       been arrested ten times, four by Rockford and I just recently got arrested again. Four by

       Cherry Valley and one by Loves Park when they came in with Cherry Valley.

               THE COURT: Okay.

               THE DEFENDANT: And they all but—I said, I refused to talk to you and the next

       thing I knew, one of them was a sergeant, a Loves Park sergeant, I didn’t even know that.

               THE COURT: All right.

               THE DEFENDANT: They put a handcuff on me and I—they took me. I don’t know

       what for—well, I know what for.

               THE COURT: All right.

               THE DEFENDANT: I don’t, I don’t attack police officers; I do not punch police

       officers and I’ve, I’ve had enough, it’s just not right.”

¶ 22   At the end of this extended dialogue, the court asked defense counsel if she wished to

respond. She explained that she did not call defendant’s neighbor because her investigation

suggested that the neighbor’s account of the incident leading to the disorderly conduct charge was

consistent with police reports. Also, she did not raise defendant’s claims of ongoing abuse by the

police because there was a risk that the jury would find them not credible and further conclude that

defendant’s false belief in police abuse gave him a motive to strike the officers.

¶ 23   After hearing defense counsel, the court stated that it believed that it had “flushed [sic] out”

all claims of defense counsel’s deficiencies. The court took those issues, and the posttrial motion,

under advisement.

¶ 24   At the next hearing date, defense counsel further explained why she had not sought to

question the officers about their conduct at the hospital:



                                                -9-
2022 IL App (2d) 210421-U


               “[Defendant] expressed concern that I did not ask questions of the officers about

       what happened at the hospital *** after his arrest. The reasons for that would, would again

       be strategy reasons. First of all, none of the alleged events happened at the hospital. He had

       some concerns about the officers interfering with his treatment at the hospital, which was

       one of the things that he wanted me to bring up, but I found that because in the end he was

       transported to the hospital and he was, in fact, treated, I didn’t believe that that would go

       towards helping his case.

               I believe he also wanted me to ask the officers questions about their conduct while

       he was at the hospital and statements that they might have made about the, the arrest while

       he was at the hospital. My investigation in terms of trying to find additional information

       about that left me in a position where if the officers didn’t testify in alignment with how

       [defendant] believed that they ought, I would have no options for impeachment other than

       to either let the issue fall flat and in front of the jury or [defendant] would be required to

       testify for there to be any impeachment and with it being events that all took place after the

       actual alleged incidents, I felt that raising that issue and creating that position where my

       client would have to testify when I didn’t believe that it was in his strategic benefit to do

       so wouldn’t be productive in his representation.”

¶ 25   The court then concluded that it could identify three ineffective-assistance claims by

defendant. First, counsel did not call defendant’s neighbor, who was the complaining witness in

the disorderly conduct case that resulted in the warrant for defendant’s arrest. Second, counsel “did

not sufficiently point out the officer[s’] dishonesty, inconsistencies, specifically lies relating to

their testimony.” Third, counsel failed to bring attention to the police abuse of defendant, “[n]ot




                                               - 10 -
2022 IL App (2d) 210421-U


only with respect to [the] incident *** at the hospital and during the [charged] incident itself, but

also a continued pattern of abuse of police power with respect to [defendant].”

¶ 26   The court explained at length that none of the claims were viable. First, the court noted that

it likely would have barred the neighbor’s testimony as irrelevant. Moreover, based on defense

counsel’s investigation and conclusion that the neighbor’s testimony would have supported the

State, counsel’s decision not to present that testimony was “a very sound decision from a strategic

and tactical standpoint.” Second, defense counsel thoroughly cross-examined the police officers

and effectively highlighted in closing argument the inconsistencies in their testimony and

“evidence of prior dishonesty.” Third, the court determined that it likely would have found

inadmissible any evidence that defendant suffered past police abuse. Moreover, defense counsel

made a strategic decision not to present such evidence given the risk that it could “essentially

backfire *** and harm [defendant].”

¶ 27   The court also denied defendant’s motion for a new trial.

¶ 28   At sentencing, defense counsel argued for a sentence of time served. She noted that

defendant had a diagnosis of paranoid delusional disorder, which does not respond to medication.

Defendant’s persecutory beliefs were unchangeable. However, despite that condition, defendant

had been compliant with pretrial services requirements. The State asked for a sentence of

conditional discharge.

¶ 29   The court sentenced defendant to 301days in jail with equal credit for time served, finding

as a mitigating factor that “defendant was suffering from a serious mental illness, which though

insufficient to establish the defense of insanity[,] substantially effected [sic] his or her ability to

understand the nature of his or her action to perform his or her conduct to the requirements of the

law.” Defendant filed a timely notice of appeal.



                                                - 11 -
2022 IL App (2d) 210421-U


¶ 30                                       II. ANALYSIS

¶ 31   In Krankel, 102 Ill. 2d at 187-89, our supreme court established the principle that, when a

defendant makes a posttrial pro se claim of ineffective assistance of counsel, defendant may be

entitled to new appointed counsel to assist with the development of that claim. The court further

developed that principle in Moore, 207 Ill. 2d at 77-78, holding that, when a defendant puts forward

an ineffectiveness claim, Krankel requires the trial court to make a preliminary inquiry to

determine whether the appointment of new counsel is required.

¶ 32   On appeal, defendant contends that the trial court failed to satisfy Moore’s inquiry

requirement because it “never fleshed out the specifics” of his complaint that defense counsel was

ineffective for failing to develop his claim of “a pattern of abuse by police officers.” Specifically,

he complains “that [defense] counsel did not bring up a pattern of ‘constant harassment’ by Cherry

Valley police officers or that the police officers abused him and made certain statements about his

arrest while he was being treated at the hospital.”

¶ 33   Citing Moore, he argues that Krankel principles require a trial court to examine the factual

bases for a defendant’s ineffectiveness claims. For instance, he contends:

       “Here, the court’s questions to [defendant] and trial counsel did not advance this purpose

       as they never touched on the factual basis of the claims. The court did not ask the

       fundamental questions necessary to understand and evaluate this claim, such as: ‘What

       specific events are you claiming the jury could find amount to “constant harassment” by

       the police?’ ‘What specifically did the police say at the hospital regarding [defendant’s]

       arrest?’ ”

¶ 34   He, therefore, argues that, as “the court did not acquire sufficient information to evaluate

the off-the-record claims, this case must be remanded for an adequate Krankel inquiry.”



                                                - 12 -
2022 IL App (2d) 210421-U


¶ 35    The State responds that Krankel principles require the court to inquire of counsel and—if

necessary—the defendant as to the nature of the defendant’s ineffectiveness claims. Further, under

Moore, the court may base its determination on “its knowledge of counsel’s trial performance and

the insufficiency of the allegations on their face.” The State contends that the court complied with

Krankel’s requirements. Moreover, it argues that any error was harmless because the record shows

that counsel had a strategic basis for the decisions in question.

¶ 36    In reply, defendant contends that the trial court’s inquiry was necessarily incomplete

because the court did not elicit the details of the officers’ alleged abusive conduct at the hospital

or the other alleged police harassment and abuse. Defendant also claims that counsel did not

adequately explain the reasons for her decisions.

¶ 37    We hold that the court’s Krankel inquiry was sufficient. First, the court had enough

information about defendant’s claim relating to the officers’ conduct at the hospital to evaluate

counsel’s explanation for declining to raise the matter at trial. Further, counsel’s explanation fell

squarely within the ambit of reasonable trial strategy. Second, the court likewise had sufficient

information from the record to evaluate defendant’s claim about other police harassment and

abuse. Moreover, the record makes clear why, as a matter of sound trial strategy, counsel declined

to develop that claim at trial.

¶ 38    In Moore, our supreme court explained the Krankel procedure as follows:

        “[W]hen a defendant presents a pro se posttrial claim of ineffective assistance of counsel,

        the trial court should first examine the factual basis of the defendant’s claim. If the trial

        court determines that the claim lacks merit or pertains only to matters of trial strategy, then

        the court need not appoint new counsel and may deny the pro se motion. However, if the

        allegations show possible neglect of the case, new counsel should be appointed. ***



                                                - 13 -
2022 IL App (2d) 210421-U


               The operative concern for the reviewing court is whether the trial court conducted

       an adequate inquiry into the defendant’s pro se allegations of ineffective assistance of

       counsel. [Citation.] During this evaluation, some interchange between the trial court and

       trial counsel regarding the facts and circumstances surrounding the allegedly ineffective

       representation is permissible and usually necessary in assessing what further action, if any,

       is warranted on a defendant’s claim. Trial counsel may simply answer questions and

       explain the facts and circumstances surrounding the defendant’s allegations. [Citations.] A

       brief discussion between the trial court and the defendant may be sufficient. [Citations.]

       Also, the trial court can base its evaluation of the defendant’s pro se allegations of

       ineffective assistance on its knowledge of defense counsel’s performance at trial and the

       insufficiency of the defendant’s allegations on their face. [Citations.]” Id.

¶ 39   The substantive law applied in a Krankel inquiry is the two-prong test in Strickland v.

Washington, 466 U.S. 668, 687 (1984), for ineffective-assistance-of-counsel claims. To prevail on

a claim of ineffectiveness, a defendant must demonstrate “(1) that counsel’s performance fell

below an objective standard of reasonableness and (2) a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been different.” People v.

Ramsey, 239 Ill. 2d 342, 433 (2010). Counsel’s performance is assessed using an objective

standard of competence under prevailing professional norms. Id. “To establish deficient

performance, the defendant must overcome the strong presumption that counsel’s action or

inaction was the result of sound trial strategy.” Id. “As a result, counsel’s strategic choices that are

made after investigation of the law and the facts are virtually unassailable.” Id.

¶ 40   A defendant may raise for the first time on appeal a claim that the trial court’s preliminary

Krankel inquiry was inadequate. See Moore, 207 Ill. 2d at 79 (to preserve the issue for appeal, trial



                                                 - 14 -
2022 IL App (2d) 210421-U


counsel need not claim in the trial court that a preliminary Krankel inquiry was inadequate; “[i]t

would be inappropriate for trial counsel to argue a motion that is predicated on allegations of

counsel’s own incompetence”). Further, “[t]he issue of whether the trial court properly conducted

a preliminary Krankel inquiry presents a legal question that we review de novo.” People v. Roddis,

2020 IL 124352, ¶ 33.

¶ 41    First, we deem that the trial court sufficiently inquired into defendant’s ineffectiveness

claim concerning the abusive conduct of the police officers while he was at the hospital. Defense

counsel explained to the court that defendant told her before trial that he wanted her to present

evidence that the police had acted inappropriately while he was at the hospital. She then

investigated the matter and concluded that her only choices were to cross-examine the officers or

call defendant to testify, neither of which she believed were strategically sound. The clear import

of this representation is that counsel had tried and failed to find an independent witness to support

defendant’s account of how the police acted at the hospital. Lacking such independent

corroboration, counsel had limited options. She could cross-examine the officers about the hospital

incident and risk that they would simply deny it and thus the claim would “fall flat.” In that event,

she would not want to rely on defendant to contradict their denials “when [she] didn’t believe that

it was in his strategic benefit” to testify at all in the case. Counsel did not expressly mention it, but

undoubtedly defendant’s mental-health struggles and unfocused comments in court made her

question his effectiveness as a witness. Thus, counsel’s decision not to raise the hospital incident

at trial was a reasonable trial strategy.

¶ 42    Defendant cites four cases for the proposition that the trial court had a duty to inquire into

the specifics of defendant’s claim. Of the four cases, the most helpful to him is People v. Mays,

2012 IL App (4th) 090840. He argues that, under May, the court had a duty to ask questions such



                                                 - 15 -
2022 IL App (2d) 210421-U


as “ ‘What specifically did the police say at the hospital regarding [his] arrest?’ ” We do not read

Mays (or the other cases) to require such questions under the circumstances here, nor do we think

that such questions would have aided the court in determining whether this claim pertained only

to trial strategy.

¶ 43    In Mays, the defendant filed a pro se motion alleging that defense counsel was ineffective

for, among other things, sending the State a letter containing confidential information, which the

State used as a basis for additional charges. Mays, 2012 IL App (4th) 090840, ¶¶ 36-37, 59. The

trial court did not address the motion. Id., ¶ 37. The reviewing court remanded for a hearing under

Krankel. It held that a Krankel inquiry has two steps that must be performed in sequence:

“(1) understanding the defendant’s claims, and (2) evaluating them for possible merit.” Id., ¶ 58.

It reasoned that how the court performs those steps is largely a matter of the court’s common sense;

still, unless the court understands the claims, there can be no evaluation of merit. Id. The Mays

court suggested that, given the facts at issue, the trial court could not evaluate the defendant’s

claim without knowing the letter’s allegedly prejudicial content. Id., ¶ 59.

¶ 44    Given that the defendant’s ineffectiveness claim in Mays was that the letter’s content

spurred additional charges, we can understand why the Mays court believed that the trial court

needed to know that content to evaluate the defendant’s claim. Here there was no similar need for

additional facts. The essence of defendant’s claim was evident: the officers’ abusive conduct at the

hospital showed their animus toward defendant. The court needed no further detail to conclude

that, because the conduct occurred after the events that formed the basis of the charges, the

evidence was of doubtful relevance to the case. Likewise, the court knew enough to conclude that

counsel had, as noted above, a sound strategic explanation for not seeking to present evidence of




                                               - 16 -
2022 IL App (2d) 210421-U


the hospital incident. “[C]ounsel’s strategic choices that are made after investigation of the law

and the facts are virtually unassailable.” Ramsey, 239 Ill. 2d at 433.

¶ 45   Second, the court did not need additional information about defendant’s claim that counsel

should have presented evidence of a pattern of police harassment and abuse. There was sufficient

information in defendant’s on-the-record allegations about such a pattern.

¶ 46   For instance, defendant made such allegations at the July 2019 hearing on the State’s

motion to increase defendant’s bond. Part of the basis for the State’s request was that defendant

had allegedly escalated a practice of making unwarranted calls to the Rockford and Cherry Valley

police departments and “yelling and screaming irrationally.” Muraski testified at the hearing,

stating that Cherry Valley police officers had repeatedly been to defendant’s apartment to discuss

the calls and that Muraski himself had been to the apartment for that reason six to eight times in

the preceding two years. He stated that defendant also had a history of making what the police

deemed to be inappropriate nonemergency calls to the police. Muraski was aware that Cherry

Valley police officers had gone to defendant’s apartment to urge him to stop making such calls.

During the hearing, defendant interjected:

       “It’s about harassment by Cherry Valley, knocking my neighbor’s door every day asking

       them if I know about money. I don’t know what money they talking about. This police

       officer just lied next to the State Attorney’s Office. Uh, they would knock on my neighbor’s

       door. Uh, I did not threaten my neighbors. They were knocking. I was in my apartment,

       and I can hear them knocking my neighbor’s door, African-American, does he know about,

       anything about the money. They came here to me several times. Not six, seven times; more

       than six, seven times. They were harassing me.”

At the hearing, the trial court commented on its familiarity with defendant’s history with the police.



                                                - 17 -
2022 IL App (2d) 210421-U


¶ 47   In another example, at the March 2, 2020, hearing on the reinstatement of defendant’s

bond, defendant talked about police harassment. During an extended monologue, defendant stated:

               “I’m a normal person, Your Honor. I didn’t move to Rockford to be destroyed, my

       life to be destroyed. To be look like I’m a criminal, and I’m not. Uh, this is, like I said, this

       is eight arrests. Arrest after arrest after arrest. I feel like three different police officers,

       stealing my disability. They arresting me with no crime.

               Loves Park and Cherry Valley came in together. One of them was a sergeant not

       knowing he was a sergeant. Uh, forcing himself into my apartment and arrest me. Uh,

       Room 315, and they dismissed that case. Uh, oops, I’m sorry, we made a mistake. But after

       they arrest me, destroyed my life, my fingerprints being taken, my pictures being taken as

       a criminal and all you say is oops, I’m sorry, we made a mistake?”

¶ 48   Similar information is found in the fitness reports. Defendant told the examining

psychologist that a Cherry Valley police officer had come to his door and asked him what he was

watching. Another time, Cherry Valley police officers arrived in response to a smoke alarm in the

building. Defendant knew that the police had claimed that he was making unwarranted calls to the

police department. When the examiner asked defendant about people in his support system,

defendant answered:

               “ ‘There is some of them back home from my country, Iraq. There are some people

       from Egypt. I talk to them a little bit louder because they cannot hear me. I cannot hear

       them. I have to shout. Next thing I know I open my door and there is two police officers

       right front of my door. They have been harassing me. Knocking. My neighbor. There’s a

       young girl cross of my fake. Excuse me, face of my door. I don’t know how old is she. In

       the 20’s I believe. Twenty two, twenty three. I can hear them, that he sexually harassed



                                                - 18 -
2022 IL App (2d) 210421-U


       you. Um, that’s all I can hear. Cherry Valley police officers knocking my neighbor’s door.

       Does he know about the money? I’m sittin’ in my apartment and I can hear them. Um, I’m

       like, what money? I’ve been hearing that about. Not only here. I’ve been hearin’ it way

       back. Does this guy know about the money? I don’t know what money they are talking

       about. To this day I have no idea what money.’ ”

¶ 49   Based on the foregoing comments, and similar ones by defendant elsewhere in the record,

we hold that the trial court had adequate knowledge of defendant’s allegations of police harassment

to evaluate his ineffectiveness claim. Thus, the court complied with Krankel. Moreover, it was

reasonable for defense counsel to decide not to raise the issue at trial for fear that the jury would

disbelieve defendant’s allegations and find instead that his paranoia supplied a motive to assault

the officers who were executing his arrest warrant.

¶ 50                                    III. CONCLUSION

¶ 51   For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 52   Affirmed.




                                               - 19 -